Lipscomb, J.
The assignment .presents the single question, Can the judgment of the Probate Court be set aside and held to be invalid on a collateral inquiry into its sufficiency? The negative of this proposition was laid down by this Court in Sutherland v. De Leon, (1 Tex. R.,) and in Lynch and another v. Baxter and wife, (4 Tex. R., 431,) and Neill v. Hodge, (5 Tex. R., 487,) so that the doctrine is now finally settled that such judgment is binding until it has been reversed or set aside by a proceeding having that object directly in view. The judgment is affirmed.
Judgment affirmed.